68 N.J. 324 (1975)
344 A.2d 781
ESTELLE WOLINER, PLAINTIFF-RESPONDENT,
v.
JACK WOLINER, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued September 8, 1975.
Decided September 23, 1975.
Mr. Bernard Rudd argued the cause for appellant (Messrs. Rudd and Ackerman, attorneys; Mr. Neil Braun on the brief).
Mr. Ernest Prupis argued the cause for respondent (Messrs. Weltchek, Prupis and Ritz, attorneys).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed by the Appellate Division.
For affirmance  Chief Justice HUGHES, Justices MOUNTAIN, SULLIVAN, PASHMAN, CLIFFORD and SCHREIBER and Judge CONFORD  7.
For reversal  None.